—Order, Family Court, Bronx County (Maureen McLeod, J.), entered on or about May 2, 2000, which, insofar as appealed from, denied respondent-appellant’s motion to vacate an order of the same court (Cira Martinez, J.), entered on or about April 28, 1999, upon respondent’s defaults in appearing at the fact-finding and dispositional hearings, terminating her parental rights to the subject child upon a finding of permanent neglect and committing the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
Respondent shows neither a reasonable excuse for her failure to appear at the hearings nor a meritorious defense to the proceeding (Matter of “Male” Jones, 128 AD2d 403). Although respondent eventually provided documentation of medical treatment that prevented her attendance in court on the day of the hearings, she does not explain why she failed to contact her attorney, the court or the agency to advise of her *334unavailability. Nor does she explain why she waited almost nine months after the inquests to submit a motion to vacate her defaults (see, Matter of Baby Girl S., 240 AD2d 215, lv dismissed 91 NY2d 887). Also unsubstantiated were respondent’s conclusory and inconsistent assertions that she had complied with the agency’s goals or was physically unable to do so (see, Matter of Wesley Antonio C., 268 AD2d 299). Concur— Rosenberger, J. P., Nardelli, Ellerin, Lerner and Saxe, JJ.